5 F.3d 535NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Ralph DAVIDSON, Plaintiff-Appellant,v.Ron BROWN, Secretary of Commerce;  Evan J. Kemp, Jr.,Chairman, Defendants-Appellees.
No. 93-15971.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 11, 1993.*Decided Aug. 23, 1993.

Before:  PREGERSON, BRUNETTI, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Ralph Davidson appeals the district court's denial of his motion to disqualify the district court judge assigned to hear his case.  The denial of a motion to disqualify a district court judge is not an appealable final order under 28 U.S.C. Sec. 1291.  United States v. Washington, 573 F.2d 1121, 1122 (9th Cir.1978).  Thus, this court has no jurisdiction to hear Davidson's appeal.


3
In exceptional circumstances, when the disqualification issue is significant, this court may treat an appeal as a petition for a writ of mandamus and decide the merits of the disqualification issue.  See id. at 1122-23.  We decline to do so in this case because the disqualification issue is frivolous.  Davidson claims that the district judge should have disqualified herself because, among other things, (1) her court clerk forwarded a letter from Davidson to the U.S. Attorney, ostensibly in violation of the obstruction of justice statute, 18 U.S.C. Sec. 1505, (2) the district judge described his allegations as "scandalous," in violation of the false statement statute, 18 U.S.C. Sec. 1001, (3) the district judge was of the same race as three state judges who allegedly violated Davidson's rights, and (4) the district judge is African-American and African-Americans support Islamic acts which are adverse to our Nation's interest.  The forwarding of the letter was at Davidson's apparent request (his letter asked the court to help set up a meeting with the U.S. Attorney).  Davidson's remaining claims are frivolous and fail to question the impartiality of the district judge.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3